Per Curiam.
Appellants seek review of an order granting summary judgment in favor of Appellees. We find any foreseeable zone of risk did not extend to Appellants. Accordingly, Appellees did not owe a duty of care to Appellants, and we affirm the trial court's order. See Parker v. Murphy , 510 So.2d 990 (Fla. 1st DCA 1987) (affirming summary judgment in favor of the sheriff after a prisoner twice escaped and attacked appellant and her husband holding there was no special relationship between the sheriff and appellant, and thus, no duty of care).
AFFIRMED .
Makar, Winokur, and M.K. Thomas, JJ., concur.